Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered. Applicant has argued that Yamazaki does not disclose providing a glass substrate; forming a metal layer on an edge of the glass substrate and forming a support layer on an inner side of the metal layer, wherein the metal layer comprises zinc; providing a flexible substrate, wherein the flexible substrate consists of a thermoplastic polyrurethane eleastic rubber…”, by contrast Yamazaki discloses a peeling method at low costs with high mass productivity.  This argument is respectfully found to be not persuasive because, as stated in the rejection of the last Office Action on pages 3-4 of the last Office Action, Yamazaki discloses the joining of a flexible glass substrate to polyurethane and Morita is relied upon to support that polyurethane is a thermoplastic resin.  With respect to forming a metal layer on an edge of the glass substrate, Yamazaki discloses that metal layer 61 is formed on the edge of the glass substrate , for example in Fig. 17, in which the FPC 77  is shown at the edge of the substrate and the metal layer 61 can also be close to the edge of the substrate in Fig. 17 and can also overlap with the FPC (para. 0246) in order to save space (para. 0246).  In addition, the rejection of claim 1 was made in view of a combination of references (MPEP 2145(IV) Arguing against references individually).  Applicant has amended claim 1 to include “wherein the metal layer comprises zinc”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 3,   and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2017/0294462 A1)(“Yamazaki”) in view of Morita (US 6,207,247 B1) and of Zhang et al (US 2018/0053455 A1)(“Zhang”) and of Rogers et al (US 2014/0305900 A1)(“Rogers”).
Yamazaki discloses a method of fabricating an OLED, as Yamazaki discloses a method of making an organic electroluminescent element (para. 0267-0270) which discloses a light emitting element with  organic light emitting layer between anode and cathode,  including
Providing a glass substrate 14 (para. 0109 and Fig. 3A)
Providing a flexible substrate consisted of thermoplastic polyurethane elastic rubber, which corresponds to the layer 23, as Yamazaki discloses 23 is a thermoplastic resin (para. 0097 and 0167)  as Yamazaki discloses the layer 23 is the same material as layer 75 (para. 0315), which Yamazaki discloses includes  polyurethane (para. 0167), which is a disclosure that one of ordinary skill in the art would have been motivated to have used polyurethane for the layer 23
Attaching the flexible substrate to the glass substrate, as Yamazaki discloses forming the layer 23 to the substrate 14 (para. 0098)
Heating the flexible substrate to secure the flexible substrate to the glass substrate, as Yamazaki discloses heating the layer 23 to remove solvent in a pre-baking step (para. 0099) and heating in a post-baking step (para. 0099)

Separating the Yamazaki discloses polyurethane material for the layer 23 as stated above, however Yamazaki is silent with respect to the material being thermoplastic.  Although Yamazaki discloses peeling flexible substrate from the glass substrate, as Yamazaki discloses peeling of the glass substrate 14 from the layer 23 (para. 0171 and Fig. 6B), Yamazaki is also silent with respect to the limitation of separating the flexible substrate from the glass substrate,  and with respect to zinc. 
Morita, in the same field of endeavor of forming a resin substrate (col. 1, lines 11-17), discloses forming a resin layer on a substrate and peeling the cured resin from the substrate (col. 4, lines 57-67 and col. 5, lines 1-3).  Morita also discloses that thermoplastic resins, including urethanes (col. 10, lines 58-64) or thermosetting resins, including urethanes (col. 10, lines 65-67 and col. 11, lines 1-4) can be used.
Zhang, in the same filed of endeavor of support for bent flexible displays (Abstract), discloses a pixel array 22A which may be organic light emitting diodes (para. 0022) , the substrate being for example a polymer (para. 0022),, and there is a bent portion of the substrate which is separated from the glass substrate 20, which is a cover layer which corresponds to a glass substrate (para. 0022), and which Fig. 1 discloses the substrate 22A is separated from the glass substrate 20, and the portions 12 which are next to the glass portion 20, are metal (par. 0019).  Zhang discloses that in the spaces  there can be encapsulation (para. 0022) to protect the circuitry such as moisture barriers, either organic or inorganic. The substrate is encapsulated (para. 0022), which is a disclosure of a support layer.
Rogers, in the same field of endeavor of substrates for oled bendable devices (para. 0088 and 0185), discloses that metal foils of Zn (para. 0066) provide a material for bendable substrates (para. 0138) and that the substrate with the foil has a bending property (para. 0024).

It would have been obvious to one of ordinary skill in the art to have combined the arrangement disclosed by Zhang with the method disclosed by Yamazaki in order to obtain the benefit of bent flexible displays which are compact and to avoid damage as disclosed by Zhang (Zhang, para. 0004-0005.) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Rogers with the method  disclosed by Yamazaki because Rogers discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).
Re claim 3:  Yamazaki discloses the encapsulation layer 74 is inorganic such as silicon nitride (para. 0164) and is under the organic encapsulation layer 75 (para. 0191).
Re claim 6:  Yamazaki discloses a method of fabricating an OLED, as Yamazaki discloses a method of making an organic electroluminescent element (para. 0267-0270) which discloses a light emitting element with  organic light emitting layer between anode and cathode,

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yamazaki et al (US 2017/0294462 A1)(“Yamazaki”) in view of Morita (US 6,207,247 B1)   and of Zhang et al (US 2018/0053455 A1)(“Zhang”) ”) and of Rogers et al (US 2014/0305900 A1)(“Rogers”). as applied to claim 1 above, and further in view of Bruton et al (US 2009/0212690 A1)(“Bruton”).

                 Bruton, in the same field of endeavor of electroluminescent device with a flexible substrate (para. 0003), discloses the flexible substrate includes first and second surfaces covered in ink, as Bruton discloses a primer layer 12 on the substrate 10 (para. 0014 and Fig. 1), and Bruton also discloses that each layer includes more than one layer, as Bruton discloses more than one printing for each layer (para. 0019), which includes the primer layer 12, which is the flexible substrate layer, and is a disclosure of the primer layer has first and second surfaces covered in ink.
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Bruton with the method disclosed by Yamazakin in view of Morita and of Zhang and Rogers  in order to obtain the benefit of control of the thickness of the flexible substrate.


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2017/0294462 A1)(“Yamazaki”) in view of Morita (US 6,207,247 B1)  and of Zhang ”) and of Rogers et al (US 2014/0305900 A1)(“Rogers”).  as applied to claim 6 above, and further in view of o Murano et al (US 2009/0009071 A1)(“Murano”).
Yamazaki in view of Morita and Zhang and Rogers discloses the limitations of claim 6 as stated above.  Yamazaki in view of Morita and of Zhang and Rogers discloses a hole transport layer and an electron transport layer, as Yamazaki discloses a hole transport layer and an electron transport layer and an electroluminescent layer (para. 0271-0172) which are organic (para. 0270).  Yamazaki in view of Morita and of Zhang and Rogers  is silent with respect to the relative placement of the layers.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Murano with the device disclosed by Yamazaki in view of Morita and of Zhang and Rogers in order to obtain the benefit disclosed by Murano of improvement in OLED function as stated above.
            Re claim 8:  The combination of Yamazaki and Morita and Zhang and Rogers  and Murano disclose discloses improvement is obtained  in an OLED with including an electron transport layer and a hole transport layer (para. 0019 and 0020).  Murano also discloses the hole transport layer 4 opposite the anode 1 (para. 0062 and Fig. 1) and the electron transport layer 8 opposite the cathode 2 (para. 0064 and Fig. 1), which is a disclosure that the electroluminescent layer is between the electron transport layer and the hole transport layer, which is a disclosure of the hole transport layer between the anode and the organic light emitting layer.
Re claim 9:  :  The combination of Yamazaki and Morita and Zhang and Rogers  and Murano disclose discloses improvement is obtained  in an OLED with including an electron transport layer and a hole transport layer (para. 0019 and 0020).  Murano also discloses the hole transport layer 4 opposite the anode 1 (para. 0062 and Fig. 1) and the electron transport layer 8 opposite the cathode 2 (para. 0064 and Fig. 1), which is a disclosure that the electroluminescent layer is between the electron transport layer and the hole transport layer, which is a disclosure of the electron transport layer between organic light emitting layer and the cathode.

Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (US 2017/0294462 A1)(“Yamazaki”) in view of Morita (US 6,207,247 B1) and of Zhang  and of Rogers et al (US 2014/0305900 A1)(“Rogers”)  as applied to claim 1 above, and further in view of John et al (US 2018/0002569 A1)(“John”) and of Bellman et al (US 2014/0170378 A1)(“Bellman”).
  Yamazaki in view of Morita and of Zhang and Rogers  discloses the limitations of claim 1 as stated above.  Yamazaki in view of Morita and of Zhang and Rogers is silent with respect to coating the polyurethane rubber on a base plate and performing soft baking and cutting to form the flexible substrate and with respect to the cutting.
John, in the same field of endeavor of flexible substrates (para. 0140), discloses polyurethane coating (para. 0140) and a soft bake step to remove solvent  from a resin release layer (para. 0129), the layer may be a polyurethane layer (para. 0140).  John also discloses that the substrate includes dies separated by scribe lines (para. 0146), which is a disclosure of separation of the dies.
Bellman, in the same field of endeavor of processing flexible sheets on carriers (para. 0003), of OLED (para. 0117),Bellman discloses a carrier 10 and a thin sheet 20 bonded to each other and dicing the thin sheet (para. 0095), the separation along lines 5 (Fig. 6 and par. 0095).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by John with the method disclosed by Yamazaki in view of Morita and of Zhang and Rogers  in order to obtain the benefit of releasing solvents from the flexible substrate layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Bellman with the method disclosed by Yamazaki in view of Morita and of Zhang  and Rogers in order to obtain the benefit of the flexible sheet on a substrate which is convenient for the processing and treatment steps of manufacturing the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895